--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTION COPY
 
SECOND AMENDMENT
 
SECOND AMENDMENT, dated as of October 26, 2007 (this “Second Amendment”), to the
Credit Agreement, dated as of July 25, 2007 (as heretofore amended, supplemented
or otherwise modified, the “Credit Agreement”), among Beazer Homes USA, Inc., a
Delaware corporation (the “Borrower”), the several lenders from time to time
parties thereto (the “Lenders”) and Wachovia Bank, National Association, as
agent (in such capacity, the “Agent”).
 
W I T N E S S E T H :
 
WHEREAS, the Borrower, the Lenders and the Agent are parties to the Credit
Agreement;
 
WHEREAS, the Borrower has requested that the Lenders to amend the Credit
Agreement, and the Lenders are agreeable to such request but only upon the terms
and subject to the conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, and for other valuable consideration the receipt of which is
hereby acknowledged, the Borrower, the Lenders, and the Agent agree as follows:
 
SECTION 1.  DEFINITIONS.  Unless otherwise defined herein, capitalized terms are
used herein as defined in the Credit Agreement.
 
SECTION 2.  AMENDMENTS.
 
2.1  Amendment to Section 1.01.
 
(a)  Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definition in its appropriate alphabetical order:
 
“Interim Period” means the period commencing the date on which any adverse
judgment shall have been entered in the Senior Notes Litigation until the
Restated Financial Statements Delivery Date.
 
(b)  Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of Secured Borrowing Base in its entirety and inserting in lieu
thereof the following:
 
“Secured Borrowing Base” means, with respect to any date of determination, an
amount equal to the sum of the following assets of the Loan Parties with respect
which the Borrower shall have satisfied the Secured Borrowing Base
Conditions:  an amount equal to (i) 100% of the Unrestricted Cash plus (ii) 100%
(or at any time during the Interim Period, 90%) of
 

--------------------------------------------------------------------------------


 
the book value of Receivables from Housing Unit Closings plus  (iii) 30% (or at
any time during the Interim Period, 20%) of the book value of Lots under
Development plus (iv) 50% (or at any time during the Interim Period, 40%) of the
book value of Finished Lots plus (v) 65% (or at any time during the Interim
Period, 45%) of the book value of Speculative Housing Units plus (vi) 80% (or at
any time during the Interim Period, 60%) of the book value of Housing Units
under Contract; provided that if the Agent has an Acceptable Appraisal with
respect to a Real Property (or any portion thereof) that is included in the
Secured Borrowing Base, then the amount of availability includable in the
Secured Borrowing Base attributable to such Real Property (or portion thereof)
shall be equal to the lesser of (A) the amounts calculated as set forth above
and (B) the amounts that would be calculated as set forth using the Appraised
Value of such Real Property (or portion thereof) instead of book
value.  Notwithstanding anything to the contrary herein, (x) not more than 30%
of the total aggregate Secured Borrowing Base (including, without limitation,
Unrestricted Cash and Receivables) shall be comprised of Lots Under Development
and Finished Lots and (y) not more than 25% of the total aggregate Secured
Borrowing Base (including, without limitation, Unrestricted Cash and
Receivables) shall be comprised of Secured Borrowing Base Assets of the type
described in the foregoing clauses (iii) through (vi) that relate to property
located in a Single Market.
 
2.2  Amendments to Section 2.01.2  Section 2.01.2 of the Credit Agreement is
hereby amended by deleting each reference in clause (b)(v) thereof to “Issuing
Lenders therefor” and inserting in lieu thereof “Issuer thereof”.
 
2.3  Amendments to Section 2.11.  Section 2.11(c) is hereby amended by deleting
the reference to “Borrowing Base” therein and substituting in lieu therein
“Secured Borrowing Base”.
 
2.4  Amendment to Section 8.01.  Section 8.01(13) of the Credit Agreement is
hereby amended by deleting such Section in its entirety and inserting in lieu
thereof:
 
“(13) (A) Any adverse judgment shall have been entered in the Senior Notes
Litigation, and (B)(i) such adverse judgment shall not have been stayed,
annulled or rescinded within 60 days of being entered and (ii) to the extent
such judgment has the effect of determining that there has been a default with
respect to one or more tranches of Senior Notes based on the Borrower’s failure
to make a filing with the Securities and Exchange Commission or to deliver a
copy of a Securities and Exchange Commission filing to the applicable trustees
or denying a motion for preliminary injunction with respect to such a default,
such defaults shall not have been waived by the requisite holders of such
applicable tranches of Senior Notes in accordance with the applicable Senior
Indentures;”.


SECTION 3.  CONDITIONS PRECEDENT.
 
3.1  Effective Date.  This Second Amendment shall become effective as of the
date first set forth above (the “Second Amendment Effective Date”) following the
date on which all of the following conditions have been satisfied or waived:
 
(a)  Execution and Delivery.  The Agent shall have received:
 
2

--------------------------------------------------------------------------------


 
                (1)  this Second Amendment, executed and delivered by a duly
authorized officer of the Borrower and the Lenders constituting Required
Lenders; and
 
    (2)  an executed Acknowledgment and Consent, in the form set forth as
Exhibit A hereto, or a facsimile transmission thereof, from each Guarantor (such
Acknowledgment and Consent, together with this Second Amendment, the “Amendment
Documents”); and
 
(b)  After giving effect to this Second Amendment, there shall be no Default or
Event of Default.
 
SECTION 4.  GENERAL.
 
4.1  Representations and Warranties.
 
(a)  In order to induce the Agents and the Lenders to enter into this Second
Amendment, the Borrower hereby represents and warrants to the Agents, the
Arrangers and the Lenders that after giving effect to this Second Amendment, the
representations and warranties of the Borrower contained in the Credit Agreement
and the other Loan Documents are true and correct in all material respects on
and as of the Second Amendment Effective Date (after giving effect hereto) as if
made on and as of the Second Amendment Effective Date (except where such
representations and warranties expressly relate to an earlier date in which case
such representations and warranties were true and correct in all material
respects as of such earlier date); provided that the representations and
warranties contained in Section 4.04 (Financial Statements), Section 4.06 (Other
Agreements), Section 4.07 (Litigation), Section 4.14 (Law; Environment) and
Section 4.17 (Accuracy of Information) shall be deemed to be made as set forth
in the Credit Agreement except that such representations and warranties shall be
deemed to be made with an exception for the matters identified in the Audit
Committee Report giving rise to the Restatement.
 
(b)  In order to induce the Agents and the Lenders to enter into this Second
Amendment, the Borrower hereby represents and warrants to the Agents, the
Arrangers and the Lenders that each of the Borrower and the Guarantors has all
necessary corporate power and authority to execute and deliver the Amendment
Documents; the execution and delivery by each such party of the Amendment
Documents have been duly authorized by all necessary corporate action on its
part; and the Amendment Documents have been duly executed and delivered by each
such party and constitute each such party’s legal, valid and binding obligation,
enforceable in accordance with its terms.
 
4.2  Notice of Effectiveness.  The Agent shall promptly advise the Lenders and
the Borrower that this Second Amendment has become effective and of the Second
Amendment Effective Date.
 
4.3  APPLICABLE LAW AND JURISDICTION.  THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NORTH CAROLINA.
 
3

--------------------------------------------------------------------------------


 
4.4  Counterparts.  This Second Amendment may be executed by the parties hereto
in any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
 
4.5  Successors and Assigns.  This Second Amendment shall be binding upon and
inure to the benefit of the Borrower and its successors and assigns, and upon
the Agents and the Lenders and each of their respective successors and
assigns.  The execution and delivery of this Second Amendment by any Lender
prior to the Second Amendment Effective Date shall be binding upon its
successors and assigns and shall be effective as to any loans or commitments
assigned to it after such execution and delivery.
 
4.6  Continuing Effect.  Except as expressly amended hereby, the Credit
Agreement as amended by this Second Amendment shall continue to be and shall
remain in full force and effect in accordance with its terms.  This Second
Amendment shall not constitute an amendment or waiver of any provision of the
Credit Agreement not expressly referred to herein and shall not be construed as
an amendment, waiver or consent to any action on the part of the Borrower that
would require an amendment, waiver or consent of the Agent or the Lenders except
as expressly stated herein.  Any reference to the “Credit Agreement” in any
Credit Document or any related documents shall be deemed to be a reference to
the Credit Agreement as amended by this Second Amendment.
 
4.7  Headings.  Section headings used in this Second Amendment are for
convenience of reference only, are not part of this Second Amendment and are not
to affect the constructions o, or to be taken into consideration in
interpreting, this Second Amendment.
 
4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first above written.
 


BORROWER:
 
BEAZER HOMES USA, INC.,
     
a Delaware corporation
                     
By: /s/ Allan P. Merrill
   
Name: Allan P. Merrill
     
Title:    Executive Vice President
 

 
 

--------------------------------------------------------------------------------


 

   
WACHOVIA BANK, NATIONAL ASSOCIATION, 
   
as Agent and as a Lender
                     
By: /s/ R. Scott Holtzapple
   
Name: R. Scott Holtzapple
     
Title:   Senior Vice President
                     
CITIBANK, N.A., as a Lender
                     
By: /s/ Marni McManus
   
Name: Marni McManus
     
Title:   Director
                     
BNP PARIBAS, as a Lender
                     
By: /s/ Duane Helkowski
   
Name: Duane Helkowski
     
Title:   Managing Director
                     
By: /s/ Melissa Bailey
   
Name:  Melissa Bailey
     
Title:    Vice President
                     
THE ROYAL BANK OF SCOTLAND, as a Lender 
                   
By: /s/ William McGinty
   
Name:  William McGinty
     
Title:    Senior Vice President 
 

 
 
 

--------------------------------------------------------------------------------


 
 

   
REGIONS FINANCIAL CORPORATION, as a Lender
                     
By: /s/ Ronny Hudspeth
   
Name: Ronny Hudspeth
     
Title:   Senior Vice President
                     
JPMORGAN CHASE BANK, N.A., as a Lender
                     
By: /s/ Wayne E. Olson
   
Name:  Wayne E. Olson
     
Title:    Vice President
                     
UBS LOAN FINANCE, LLC, as a Lender
                     
By: /s/ Richard L. Tavrow
   
Name:  Richard L. Tavrow
     
Title:    Director, Banking Product Services, US 
                   
By: /s/ Irja R. Otsa
     
Name:  Irja R. Otsa
     
Title:    Associate Director Banking, Products Services, US 
                   
COMERICA BANK, as a Lender
                     
By: /s/ James Graycheck
   
Name:  James Graycheck
     
Title:    Vice President
 

 




--------------------------------------------------------------------------------




EXHIBIT A
 
ACKNOWLEDGMENT AND CONSENT
 
Reference is made to the Second Amendment, dated as of October __, 2007 (the
“Second Amendment”), to and under the Credit Agreement, dated as of July 25,
2007 (as heretofore amended, supplemented or otherwise modified, the “Credit
Agreement”), among Beazer Homes USA, Inc., a Delaware corporation (the
“Borrower”), the several lenders from time to time parties thereto (the
“Lenders”) and Wachovia Bank, National Association, as agent (in such capacity,
the “Agent”).  Unless otherwise defined herein, capitalized terms used herein
and defined in the Credit Agreement are used herein as therein defined.
 
Each of the undersigned parties to the Guaranty hereby (a) consents to the
transactions contemplated by the Second Amendment and (b) acknowledges and
agrees that the guarantees and grants of security interests made by such party
contained in the Guaranty are, and shall remain, in full force and effect after
giving effect to the Second Amendment.
 



GUARANTORS:   
APRIL CORPORATION 
   
BEAZER ALLIED COMPANIES HOLDINGS, INC. 
   
BEAZER GENERAL SERVICES, INC. 
   
BEAZER HOMES CORP. 
   
BEAZER HOMES HOLDINGS CORP. 
   
BEAZER HOMES INDIANA HOLDINGS CORP. 
   
BEAZER HOMES SALES, INC. 
   
BEAZER HOMES TEXAS HOLDINGS, INC. 
   
BEAZER REALTY, INC. 
   
BEAZER REALTY CORP. 
   
BEAZER REALTY LOS ANGELES, INC. 
   
BEAZER REALTY SACRAMENTO, INC. 
   
BEAZER/SQUIRES REALTY, INC. 
   
HOMEBUILDERS TITLE SERVICES, INC. 
   
HOMEBUILDERS TITLE SERVICES OF VIRGINIA, INC. 

 



    By: /s/ Allan P. Merrill      
Name:  Allan P. Merrill 
     
Title:    Executive Vice President 

 



--------------------------------------------------------------------------------







   
ARDEN PARK VENTURES, LLC
     
BEAZER CLARKSBURG, LLC
     
BEAZER COMMERCIAL HOLDINGS, LLC
     
BEAZER HOMES INVESTMENTS, LLC
     
BEAZER HOMES MICHIGAN, LLC
 

 

    By:
BEAZER HOMES CORP., its Managing Member
                    By: /s/ Allan P. Merrill      
Name:  Allan P. Merrill 
     
Title:    Executive Vice President 

 

   
BEAZER SPE, LLC
 

 
 

    By: BEAZER HOMES HOLDINGS CORP., its Member                     By: /s/
Allan P. Merrill      
Name:  Allan P. Merrill 
     
Title:    Executive Vice President 

 



   
BEAZER HOMES INDIANA, LLP
     
BEAZER REALTY SERVICES, LLC
     
PARAGON TITLE, LLC
     
TRINITY HOMES, LLC
 

 
 

    By: BEAZER HOMES INVESTMENTS, LLC,       its Managing Member or Managing
Partner                     By: BEAZER HOMES CORP., its Managing Member        
            By: /s/ Allan P. Merrill      
Name:  Allan P. Merrill 
     
Title:    Executive Vice President 

 
 



--------------------------------------------------------------------------------


 
 





   
BEAZER HOMES TEXAS, L.P.
     
TEXAS LONE STAR TITLE, L.P.
 

 

    By: BEAZER HOMES TEXAS HOLDINGS, INC., its General Partner                  
  By: /s/ Allan P. Merrill      
Name:  Allan P. Merrill 
     
Title:    Executive Vice President 

 

   
BH BUILDING PRODUCTS, LP
 

 
 

    By: BH PROCUREMENT SERVICES, LLC, its General Partner                    
By: BEAZER HOMES TEXAS, L.P., its Managing Member                     By: BEAZER
HOMES TEXAS HOLDINGS, INC., its General Partner                     By: /s/
Allan P. Merrill      
Name:  Allan P. Merrill 
     
Title:    Executive Vice President 

 



   
BH PROCUREMENT SERVICES, LLC
 

 
 

    By: BEAZER HOMES TEXAS, L.P., its Managing Member                     By:
BEAZER HOMES TEXAS HOLDINGS, INC., its General Partner                     By:
/s/ Allan P. Merrill      
Name:  Allan P. Merrill 
     
Title:    Executive Vice President 

 


 

